UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6694



NAKIA LARON GERMAN,

                                              Plaintiff - Appellant,

          versus


ANGELIA R. BROWN, Captain, Administrative
Disciplinary   Hearing Officer, sued   in
individual capacity,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(CA-04-22900-8)


Submitted:   September 19, 2005         Decided:   September 30, 2005


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nakia Laron German, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nakia Laron German appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See German v. Brown,

No. CA-04-22900-8 (D.S.C. Apr. 21, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -